Citation Nr: 0908611	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a Veteran who 
had active service from January 1953 to January 1956, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection had 
been established for degenerative disc disease, evaluated at 
60 percent disabling. 

2.  The Veteran was in receipt of a total evaluation based on 
individual unemployability based on his service connected 
disability from July 2002.

3.  The Veteran's death certificate showed he died in June 
2005 of an immediate cause of death of myelofibrosis with the 
underlying causes of sepsis, meningitis, and lesions in his 
brain.  

4.  Myelofibrosis was not manifested during service or within 
one year of separation from service, and is not shown to be 
otherwise related to service or a service connected 
disability.

5.  The underlying causes of sepsis, meningitis, and lesions 
in his brain were not manifested during service or within one 
year of separation from service, and are not shown to be 
otherwise related to service or a service connected 
disability.

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening, the Veteran's death. 

8.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death.  
  

CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2005).

2.  The requirements for payment of Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
appellant dated August 2005 and May 2008.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 
 
In addition, the appellant and her representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
appellant's appeal. 

DIC under 38 U.S.C.A. § 1310

DIC may be awarded to a veteran's spouse, children, or 
parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. 
 
The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service- 
connected disability will be considered a contributory cause 
of death when it contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the Veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995). 
 
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 
 
After a review of all the evidence of record, the Board finds 
that the competent evidence of record is against a finding 
that the medical disorders that were implicated in the 
Veteran's death are, in any way, related to service.

A certificate of death, dated in July 2005, reflects that the 
Veteran died in June 2005, at the age of 72.  The immediate 
cause of the Veteran's death was reported as myelofibrosis 
with underlying causes listed as sepsis, meningitis, and 
lesions in the brain.  At the time of the Veteran's death, 
service connection was in effect for degenerative disc 
disease, evaluated at 60 percent disabling.  The appellant 
contends that the Veteran's death was due to his service.  In 
particular, she contends that the Veteran's service connected 
degenerative disc disease caused or substantially contributed 
to the Veteran's death. 

The service treatment records do not report any complaints, 
treatments, or diagnosis for myelofibrosis.  Post service 
records also do not show complaints, treatments, or diagnosis 
for myelofibrosis for many years after service.  Although the 
Veteran was service connected for degenerative disc disease, 
the appellant has presented no medical opinion or record that 
connects the Veteran's myelofibrosis with the degenerative 
disc disease or any other in-service incident or disease.  
Nor has the appellant presented any medical opinion or record 
to connect the underlying causes of death, listed as sepsis, 
meningitis, and lesions in the brain, with the Veteran's 
degenerative disc disease or other in-service incident or 
disease.  The Veteran's degenerative disc disease did not 
contribute substantially or materially to death, combine to 
cause death, nor aid or lend assistance to the production of 
the Veteran's death.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ('a layperson is generally not 
capable of opining on matters requiring medical knowledge'), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).

Here, the appellant has failed to submit competent evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
Veteran's death.  At this time, there is no competent 
evidence of the fatal disease process during service, there 
is no competent evidence of the fatal disease processes 
within one year of separation and there is no competent 
evidence relating the processes to service.  Although the 
Veteran may have engaged in combat, there is no competent 
evidence linking the fatal processes to combat.  38 U.S.C.A. 
§ 1154.  Lastly, there is no evidence that the Veteran had 
been a prisoner of war. 

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the Veteran's death was unrelated to service 
or a service-connected disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 

DIC under 38 U.S.C.A. § 1318

If the Veteran's death is not determined to be service 
connected, as in this case, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a 'deceased 
veteran' in the same manner as if the death were service 
connected.  A 'deceased veteran' for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct and who at death was either 
in receipt of compensation or entitled to receive 
compensation for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 
 
The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c). 
 
The Veteran was rated as totally disabled due to individual 
unemployability from July 2002.  As he died in June 2005, he 
was only considered totally disabled for approximately three 
years.  The requirements for DIC under 38 U.S.C.A. § 1318 
therefore are not met. Therefore, the claim for DIC under 
38 U.S.C.A. § 1318 must be denied.


ORDER

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1310 and 38 U.S.C.A. § 1318 is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


